Citation Nr: 1615796	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  08-11 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a disability rating in excess of 60 percent from December 11, 2006 to April 2, 2009, in excess of 30 percent from April 3, 2009 to November 18, 2012, and in excess of 60 percent from November 19, 2012 for coronary artery disease status post myocardial infarction (CAD).

2. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II and as secondary to service-connected CAD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1966 to August 1973.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from April 2006, February 2012, and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2011, the Board remanded the claims for service connection for hypertension and a heart disability for additional development and adjudicative action. In February 2012, the RO granted service connection for coronary artery disease and assigned a 100 percent disability rating from September 26, 2005 to December 10, 2006, then a 60 percent disability rating from December 11, 2006 to April 2, 2009, and then a 30 percent disability rating thereafter. The Veteran appealed the decision in a September 2013 VA Form 9. Thereafter, in a July 2014 Rating Decision, the RO increased the Veteran's disability rating to 60 percent, effective November 19, 2012. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. However, from September 26, 2005 to December 10, 2006,  the Veteran was in receipt of a 100 percent rating for CAD. Therefore, from September 26, 2005 to December 10, 2006 the Veteran is in receipt of the maximum possible schedular rating for his disability. As such, that time period is not on appeal.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II and as secondary to service-connected CAD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

During the rating period on appeal, the Veteran's CAD symptoms have been characterized by left ventricular ejection fractions of 45-75%, METs levels of more than 3-7, and cardiac hypertrophy.


CONCLUSION OF LAW

During the time period on appeal, the criteria for a rating of 60 percent, but no higher, for coronary artery disease have been met or approximated. 38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in October 2005.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Appeals Management Center (AMC) substantially complied with the Board's September 2011 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC contacted the U.S. Department of State and the Federal Aviation Administration to obtain the Veteran's medical treatment records from 1984 - 1989 and readjudicated the Veteran's claims. The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Disability Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Coronary Artery Disease

The Veteran's service-connected coronary artery disease, status post myocardial infarction, was evaluated as 60 percent disabling from December 11, 2006 to April 2, 2009, 30 percent disabling from April 3, 2009 to November 18, 2012, and 60 percent thereafter. Diagnostic Code 7005 applies to coronary artery disease. 

Diagnostic Code 7005 provides a 100 percent disability rating for three months following hospital admission for surgery. Thereafter, a 100 percent disability rating is provided for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. A 60 percent disability rating is provided for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A 30 percent disability rating is provided for a workload of greater than 5 METs but less than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

The Veteran was afforded a VA contract medical examination on December 11, 2006. During that examination, the Veteran had left ventricular ejection fraction of 45%. No heart failure was shown. 

The Veteran provided a private treatment record from Oklahoma Medical Specialists from December 21, 2006 showing that he had a left ventricular ejection fraction of 50%. 

In March 2008, the Veteran was afforded a VA medical examination. At that time he had a left ventricular ejection fraction of 50% shown by echocardiogram. The Veteran's stress test showed METs of more than 3. 

In April 2009, the Veteran's VA treatment records show a left ventricular ejection fraction of 58% and his stress test showed METs of 9.1.

The Veteran submitted a May 2010 private treatment record from Dr. J.P.M., which showed a left ventricular ejection fraction of 75%/

The Veteran submitted an April 2012 private treatment record from Dr. J.P.M. showing left ventricular ejection fraction of 73%. The Veteran submitted an April 2012 Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) completed by Dr. J.P.M. The DBQ showed that the Veteran had a diagnosis of myocardial infarction in April 2012. There was no congestive heart failure. The Veteran had METs of greater than 5-7 with dyspnea and fatigue. There was no cardiac hypertrophy or dilatation. The Veteran's left ventricular ejection fraction was 50-55%.

The Veteran submitted a May 2013 private treatment record showing that he had a left ventricular ejection fraction of 55%.

In May 2013, the Veteran was afforded another VA medical examination. There was no congestive heart failure or arrhythmia. There was hypertrophy shown by an echocardiogram in May 2013. The Veteran had left ventricular ejection fraction of 65%. The Veteran's METs levels were greater than 5-7.

The Veteran submitted a July 2013 private treatment record from Dr. J.P.M. There was no evidence of exercise-induced left ventricular ejection fraction, arrhythmia or significant ischemia. The Veteran's stress test showed 4.8 METs with fatigue.

During the first time period on appeal, December 11, 2006 to April 2, 2009, the Veteran is not entitled to a disability rating in excess of 60 percent. The Veteran's VA medical examination and VA and private treatment records during this time show that the Veteran's left ventricular ejection fractions ranged from 45-50% and that his METs levels were more than 3. The Veteran would not be entitled to a 100 percent disability rating without chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. None of these are shown in the Veteran's treatment records. 

During the second time period on appeal, April 3, 2009 to November 18, 2012, the Veteran is entitled to a disability rating of 60 percent but no higher. The Veteran's VA treatment records, private treatment records, and April 2012 DBQ show that the Veteran's left ventricular ejection fractions were from 50-75%. While the Veteran's symptoms have presented themselves at differing levels through this time period, at least one time during the time period on appeal, the Veteran's left ventricular ejection fraction was 50%, as stated by his private treating physician. The Veteran would not be entitled to a 100 percent disability rating without chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. None of these are shown in the Veteran's treatment records.

During the third time period on appeal, from November 19, 2012 forward, the Veteran is not entitled to a disability rating in excess of 60 percent. The Veteran's VA medical examinations and private treatment records show during that time period that the Veteran had left ventricular ejection fractions of 55-65% and that the Veteran's METs levels were more than 5-7. The Veteran would not be entitled to a 100 percent disability rating without chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. None of these are shown in the Veteran's treatment records.

Extraschedular

The Board has considered whether the evaluation of the Veteran's service-connected coronary artery disease should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted for the Veteran's service-connected CAD. A comparison of the Veteran's CAD symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards." 38 C.F.R. § 3.321(b). During the rating period on appeal, the Veteran's symptoms have been characterized by left ventricular ejection fractions of 45-75%, METs levels of more than 3-7, and cardiac hypertrophy. These symptoms are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's CAD; consequently, the first step of the inquiry is not satisfied. Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's service-connected disorder and referral for extraschedular consideration is not warranted.


ORDER

From December 11, 2006 to April 2, 2009, the Veteran is not entitled to a disability rating in excess of 60 percent for his service-connected CAD.

From April 3, 2009 to November 18, 2012, the Veteran is entitled to a disability rating of 60 percent, but no higher, for his service-connected CAD.

From November 19, 2012 forward, the Veteran is not entitled to a disability rating in excess of 60 percent for his service-connected CAD.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Since the time of the Board's last remand in September 2011, the Veteran has been granted service connection for CAD. The Veteran's hypertension claim has never been developed to determine whether his claimed hypertension is secondary to his service-connected CAD.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to determine whether his current hypertension was caused by or aggravated (permanently worsened) by his service-connected CAD. 

The claims folder, and a copy of this remand and all treatment records in both the Veteran's VBMS and Virtual VA claims file, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

The examiner is asked to provide an opinion as to whether or not the Veteran's hypertension is related to the Veteran's active service. If not, was the Veteran's hypertension caused by or permanently worsened by his service-connected CAD?

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. Ensure that all of the above development has been fully completed and conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


